DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 21 July 2022, with respect to the rejections of claims 1-17 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly applied prior art.  The new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-4 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2019/0090786) in view of Takahashi (US-2018/0357783).
	Regarding claim 1:  Kim discloses a method for providing assessment of injury risk (fig 2, [0003], and [0044]-[0045] of Kim), the method comprising: deploying an agent into an environment (fig 1(1001,1002) and [0034]-[0038] of Kim – deploying dangerous situation device); detecting a first object at a first state by the agent (fig 1(10) and [0033]-[0034] of Kim); taking an action to interact with the first object using reinforced learning by the agent, the action taken in order to maximize a reward (fig 10 and [0137]-[0140] of Kim – interacts to minimize danger and alert emergency services if needed, thus maximizing the reward of safety and health); mapping the first object to a three-dimensional environment (fig 1, fig 3, fig 5(501-504), [0034], [0065]-[0066], and [0090]-[0096] of Kim – object mapped to 3D environment over multiple frames to determine dangerous fall situation, among other possible dangerous situations); and identifying potential risks within the three-dimensional environment (figs 7-9, [0123]-[0127], and [0130]-[0133] of Kim).
	Kim does not disclose the detecting comprising determining whether moving closer to the first object is required to distinguish a single object from a plurality of objects.
	Takahashi discloses the detecting comprising determining whether moving closer to the first object is required to distinguish a single object from a plurality of objects (figs 14A-14C and [0139]-[0143] of Takahashi).
	Kim and Takahashi are analogous art because they are from similar problem solving areas, namely distinguishing imaged object captured in an imaging environment.  Before the effective filing date of the invention, it would have ben obvious to one of ordinary skill in the art to determining whether moving closer to the first object is required to distinguish a single object from a plurality of objects, as taught by Takahashi.  The motivation for doing so would have been to more accurately determine the objects in the environment, so the user can act appropriately.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Takahashi to obtain the invention as specified in claim 1.
	Regarding claim 2:  Kim in view of Takahashi discloses the method of claim 1 (as rejected above), further comprising the agent continuing to take another action in the environment to interact with a second object using reinforced learning by the agent, the action taken in order to maximize a cumulative reward (fig 14, [0043], and [0185]-[0187] of Kim).
	Regarding claim 3:  Kim in view of Takahashi discloses the method of claim 2 (as rejected above), further comprising the agent mapping the second object to the three-dimensional environment and continuing to identify potential risks within the three-dimensional environment (fig 1, fig 3, [0033]-[0034], and [0065]-[0067] of Kim – continues to detect risks in environment, including possible moving objects).
	Regarding claim 4:  Kim in view of Takahashi discloses the method of claim 3 (as rejected above), further comprising the agent mapping the relative locations of the first and the second objects in the three dimensional environment (fig 1, figs 7-9, [0033], [0122]-[0123], [0126], and [0131]-[0133] of Kim – relative locations of different regions, with their relative risks, and relative locations of different objects, such as the chair in a collapsed or upright state).
	Regarding claim 12:  Kim discloses a system (fig 10 and [0022] of Kim) for providing assessment of injury risk (fig 2, [0003], and [0044]-[0045] of Kim), the system comprising: an agent communicatively coupled to a sensing device (fig 10(1000,3000) and [0134]-[0137] of Kim); a communications network communicatively coupled to the agent (fig 10(2000) and [0137] of Kim); a three dimensional model risk assessment module (figs 7-10, [0123]-[0127], and [0130]-[0133] of Kim) communicatively coupled to the communications network (fig 10 and [0139] of Kim); a user device communicatively coupled to the three dimensional model risk assessment module (fig 10(3000) and [0140] of Kim – sensing device includes various possible wearable devices); and a system for identifying environmental risks communicatively coupled to the communications network (figs 7-9, [0123]-[0127], [0130]-[0133], and [0140] of Kim).
	Kim does not disclose the detecting comprising determining whether moving closer to the first object is required to distinguish a single object from a plurality of objects.
	Takahashi discloses the detecting comprising determining whether moving closer to the first object is required to distinguish a single object from a plurality of objects (figs 14A-14C and [0139]-[0143] of Takahashi).
	Kim and Takahashi are analogous art because they are from similar problem solving areas, namely distinguishing imaged object captured in an imaging environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determining whether moving closer to the first object is required to distinguish a single object from a plurality of objects, as taught by Takahashi.  The motivation for doing so would have been to more accurately determine the objects in the environment, so the user can act appropriately.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Takahashi to obtain the invention as specified in claim 12.
	Regarding claim 13:  Kim in view of Takahashi discloses the system of claim 12 (as rejected above), further comprising a database (fig 10(2000) and [0139] of Kim – server includes database of received information).
	Regarding claim 14:  Kim in view of Takahashi discloses the system of claim 12 (as rejected above), further comprising the agent configured to deploy into an environment (fig 1(1001,1002) and [0034]-[0038] of Kim – deploying dangerous situation device) and detect a first object at a first state (fig 1(10) and [0033]-[0034] of Kim).
	Regarding claim 15:  Kim in view of Takahashi discloses the system of claim 14 (as rejected above), further comprising the agent configured to take an action to interact with the first object using reinforced learning (fig 10 and [0137]-[0140] of Kim – interacts to minimize danger and alert emergency services if needed).
	Regarding claim 16:  Kim in view of Takahashi discloses the system of claim 15 (as rejected above), further comprising the agent configured to map the first object to a three-dimensional environment (fig 1, fig 3, fig 5(501-504), [0034], [0065]-[0066], and [0090]-[0096] of Kim – object mapped to 3D environment over multiple frames to determine dangerous fall situation, among other possible dangerous situations).
	Regarding claim 17:  Kim in view of Takahashi discloses the system of claim 16 (as rejected above), further comprising the agent configured to identify potential risks within the three-dimensional environment (figs 7-9, [0123]-[0127], and [0130]-[0133] of Kim).

6.	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2019/0090786) in view of Takahashi (US-2018/0357783), and in further view of Pietrocola (US-2017/0140631).
	Regarding claim 5:  Kim in view of Takahashi discloses the method of claim 4 (as rejected above).  Kim in view of Takahashi does not disclose the agent mapping a pathway to avoid contact with the first and the second objects in the three dimensional environment.
	Pietrocola discloses the agent mapping a pathway to avoid contact with the first and the second objects in the three dimensional environment (fig 7 and [0055]-[0061] of Pietrocola – mapped pathways and hazards to avoid contact with all hazardous objects in the 3D environment).
	Kim and Pietrocola are analogous art because they are from the same field of endeavor, namely 3D imaging for reducing hazards for a person in a 3D environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the agent map a pathway to avoid contact with the first and the second objects in the three dimensional environment, as taught by Pietrocola.  The motivation for doing so would have been to improve safety for a person moving in an environment, especially a person with a physical impairment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim further according to the relied-upon teachings of Pietrocola to obtain the invention as specified in claim 5.
	Regarding claim 6:  Kim in view of Takahashi, and in further view of Pietrocola, discloses the method of claim 5 (as rejected above), further comprising simulating a user in the three dimensional environment (figs 7-9, fig 10(3000), [0130]-[0133], and [0136]-[0137] of Kim).
	Regarding claim 7:  Kim in view of Takahashi, and in further view of Pietrocola, discloses the method of claim 6 (as rejected above), further comprising the agent using reinforced learning in a simulation building process (fig 10 and [0137]-[0140] of Kim – reinforced learning to update the model according to training) by moving and interacting throughout the environment to improve the three-dimensional environment (figs 7-8, and [0055]-[0067] of Pietrocola).  Kim and Pietrocola are combined for the reasons set forth with respect to claim 5.
	Regarding claim 8:  Kim in view of Takahashi, and in further view of Pietrocola, discloses the method of claim 7 (as rejected above), further comprising generating a new three-dimensional environment with each sequence of movement by the agent (figs 1-2, [0036]-[0043], and [0052]-[0056] of Kim – deep learning used to update the 3D environment after a sequence of movement, when DVS determines if a fall occurs).
	Regarding claim 9:  Kim in view of Takahashi, and in further view of Pietrocola, discloses the method of claim 8 (as rejected above), further comprising generating a new three-dimensional environment with each interaction by the agent (fig 9, fig 14, [0076]-[0077], [0130]-[0133], and [0186]-[0187] of Kim – each interaction updates the model, along with the model settings).
	Regarding claim 10:  Kim in view of Takahashi, and in further view of Pietrocola, discloses the method of claim 9 (as rejected above), further comprising generating a three dimensional simulation map identifying potential risks in the environment (figs 7-9, [0123]-[0127], and [0130]-[0133] of Kim).

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2019/0090786) in view of Takahashi (US-2018/0357783), and in further view of Pietrocola (US-2017/0140631) and obvious engineering design choice.
	Regarding claim 11:  Kim in view of Takahashi, and in further view of Pietrocola, discloses the method of claim 10 (as rejected above), further comprising categorizing the potential risks as either low-to-no risk or medium-to-high risk (fig 7(710,720), fig 8(810,820), [0123], and [0126] of Kim – potential risks categorized as either normal, which can be considered low-to-no risk, or danger, which can be considered medium-to-high risk).  If, for the sake of argument, the normal and danger categories of Kim are not considered low-to-no risk and medium-to-high risk, respectively, it would have been an obvious engineering design choice to use the specific designations of low-to-no risk and medium-to-high risk, since doing so would is merely a designation and could be changed to suit the communicative preferences and inclinations of the end user.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616